DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/22 has been entered.
Response to Amendment
In the amendment dated 5/11/22, the following has occurred: Claim 1 has been amended; Claims 9-10 are cancelled.
The 112 rejection has been withdrawn as claims 1 and 9 have been amended and cancelled, respectively.
Claims 1, 5-8, and 11-14 are pending.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 5/11/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 5-7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012093797 (relying on Sun, US 20140027670, as cited on the ids) in view of Sugimori et al., US 20130313486 (hereinafter, Sugimori).
As to Claims 1, 6-7, and 12-14:
	Sun discloses a secondary battery (see “LITHIUM SECONDARY BATTERY”, Title) comprising:
	A cathode active material (see “a cathode…”, [0070]) of the following formula 
Liα1M1xM2y1M3z1M4wQ2+δ
	Wherein M1, M2 and M3 are selected from the group consisting of Ni, Co and Mn,
Where 0<a1≤1.1, 0≤x≤1, 0≤y1≤1, 0≤z1≤1, 0≤w≤0.1, and 0≤δ≤0.02 (see [0020]; “M1 concentration is constant… M2 and M3 concentrations have continuous concentration gradients from the core to the surface part…”, [0056, 0019, 0020]);
	Wherein at least one of the M1, M2, and M3 has a continuous concentration gradient from a central portion up to a surface portion of a cathode active material particle formed by the cathode active material [0056, 0099], and	
Where in M1 or Ni has a predetermined concentration, Co, has a decreasing concentration and Mn has an increasing concentration from the radius to the surface, respectively (see Fig. 1 below – note that M1 is lower at the central portion and higher at the surface portion).

    PNG
    media_image1.png
    554
    703
    media_image1.png
    Greyscale

Sun does not disclose: (a) the same ranges of x, y1, and z1; and (b) a conductive material or the ratio range.
Regarding (a) the same ranges of x, y1, and z1:
However, it would have been obvious to a skilled artisan to adjust the concentration ranges of Sun to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding (b) a conductive material or the ratio range:
In the same field of endeavor, Sugimori also discloses a secondary battery having a lithium oxide cathode active material (Abstract, [0026]) similar to that of Sun.  Sugimori discloses the conducting agent paste made of carbon nanotubes and acetylene/carbon black as a non-fibrous conductive carbon material [0046].  Sugimori further teaches that the ratio of carbon nanotube tube can be between 9:1 and 1:9; specifically, Sugimori teaches Examples 5, 6 and 7 where the ratio between carbon black and CNT is 4:1, 7:3, and 3:2, respectively (Table 3, [0059-0061]).  The advantage of incorporating the conducting agent having the ratio above includes improved dispersibility and conductive network [0038-0040].
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate a conductive material such as carbon nanotube and carbon black to the battery of Sun as taught by Sugimori as to improve dispersibility and conductive network [0038-0040].
However, it would have been obvious to a skilled artisan to adjust the concentration ranges of Sun to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 5:
	Sun discloses the cathode active material is Liα1M1xM2y1M3z1M4wQ2+δ where M4 is selected from the group consisting of Fe, Na, Mg, Ca, Ti, V, Cr, Cu, Zn, Ge, Sr, Ag, Ba, Zr, Nb, Mo, Al, Ga, B were w is 0 to  0.1 [0019-0020].
As to Claim 11:
	Sun does not disclose conductive material having the claimed ratio.
	In the same field of endeavor, Sugimori also discloses a secondary battery having a lithium oxide cathode active material (Abstract, [0026]) similar to that of Sun.  Sugimori discloses the conducting agent paste made of carbon nanotubes and acetylene/carbon black as a non-fibrous conductive carbon material [0046].  Sugimori further teaches that the electrode contains about 5% of the conducting agent (carbon nantoubes and acetylene black) and about 92% of the active material [0049].  The advantage of incorporating the conducting agent includes improved dispersibility and conductive network [0038-0040].
It would have been obvious to a person skilled in the art at the time of the invention to incorporate a conductive material such as carbon nanotube and carbon black in the taught amount to the battery of Sun as taught by Sugimori as to improve dispersibility and conductive network [0038-0040].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012093797 (relying on Sun, US 20140027670, as cited on the ids) in view of Sugimori et al., US 20130313486 (hereinafter, Sugimori), as applied to Claim 1 above, and further in view of Oki et al., US 20100230641 (hereinafter, Oki, as cited on the ids).
	Sun does not disclose a conductive material having spherical nanoparticle.
	However, Oki as discussed above teaches a mixture of carbon black and carbon nanotube.  Oki does disclose that the carbon black is a primary particle having a diameter of about 10 to 100 nm so it is a nanoparticle.
Regarding the carbon lack does not have spherical shape, it would have been obvious to a person skilled in the art at the time of the invention to incorporate a spherical shape for the carbon black of Oki as Oki has taught that the carbon black particle has a diameter which corresponds to circular shapes such as a sphere, and incorporating a spherical shape also improves the reactive surface area and tap density in the electrode as opposed to non-spherical shape.  Furthermore, it would have been obvious to choose from a finite number of circular shapes including a spherical shape that has a particular diameter as the shape of the carbon black with reasonable expectation of success.   
	It would have been obvious to a person skilled in the art at the time of the invention to incorporate a conductive material such as carbon nanotube and carbon black to the battery of Sun as taught by Oki as to impart conductivity to the cathode electrode [0051].

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-8, and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723